Exhibit 10.11

 
EXECUTION VERSION
 
SALE OF ACCOUNTS AND SECURITY AGREEMENT
 
Date: January 25, 2011
 
Magla Products, LLC, a New Jersey limited liability company, with its principal
offices at 159 South Street, Morristown, NJ 07960 (“Seller”) and Faunus Group
International, Inc., a Delaware corporation (“FGI”), hereby agree, intending to
be legally bound, to the terms and conditions set forth in this Sale of Accounts
and Security Agreement (“Agreement”). Immediately following the execution of
this Agreement, Magla Products, LLC shall assign substantially all of its assets
and certain of its liabilities (“Assignment”) to Magla International, LLC, a New
Jersey limited liability company (“New Seller”) and shall simultaneously acquire
all of the membership/limited liability company interests in New Seller (“Ml
Equity”). Magla Products, LLC shall then exchange the MI Equity for all of the
equity interests in Ads in Motion, Inc., a Delaware corporation (“PubCo”),
resulting in New Seller becoming a wholly-owned subsidiary of PubCo (all of the
foregoing, the “Transaction”). Upon consummation of the Transaction/Assignment,
New Seller shall become party to this Agreement and succeed to all rights,
entitlements, liabilities, duties and obligations of Magla Products, LLC.
 
                Section 1.1   Definitions for the purposes of this Agreement and
unless defined otherwise herein,
alt terms used shall have the meanings assigned to them in this Section 1.1:
 
“Account(s)” has the definition contained in the UCC and which shall include a
right to payment of a monetary obligation, whether or not earned by performance,
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of or (ii) for services rendered or to be rendered.
 
“Account Debtor” has the definition contained in the UCC and which includes any
Person who is obligated on an Account, Chattel Paper or General Intangible.
 
“Acknowledgment and Waiver Agreements” shall mean the acknowledgment and waiver
agreements as shall be acceptable to FGI in its sole discretion, between
Seller’s landlords, warehousemen, fillers, packers and processors and FGI.
 
                “Advance” means amounts advanced by FGI to the Seller under this
Agreement.
 
“Agreement” means this Agreement, including the Exhibits and any Schedules
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.
 
                “Application” means each application made by Seller in
connection with this Agreement.
 
“Avoidance Claim” means any claim that any payment received by FGI from or for
the account of an Account Debtor is avoidable under the Bankruptcy Code or any
other debtor relief statute.
 
“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday or a day on which FGI is authorized or required by law or other
governmental action to close.
 
“Chattel Paper” has the definition contained in the UCC and which includes a
record or records that evidence both a monetary obligation and a security
interest in specific goods, a security interest in specific goods and software
used in the goods, a security interest in specific goods and license of software
used in the goods, a lease of specific goods, or a lease of specific goods and
license of software used in the goods.
 
“Collateral” means and includes all of the Sellers’ right, title and interest in
and to each of the following, wherever located and whether now or hereafter
existing or now owned or hereafter acquired or arising: (a) all Accounts, (b)
Chattel Paper, (c) Commercial Tort Claims, (d) Deposit Accounts, (e) Documents,
(0 Equipment, (g) General Intangibles, (h) Goods (including but not limited to
all files, correspondence, computer programs, tapes, disks and related data
processing software which contain information identifying or pertaining to any
of the Collateral or any Account Debtor or showing the amounts thereof or
payments thereon or otherwise necessary or helpful in the realization thereon or
the collection thereof), (0 Inventory, (j) Investments, (k) Investment Property,
(1) Letters of Credit and Letter of Credit Rights, (m) all Supporting
Obligations and (n) all cash and non-cash proceeds of the foregoing, including
insurance proceeds.

 
 

--------------------------------------------------------------------------------

 
 
                “Commercial Tort Claim” has the definition contained in the UCC.
 
“Credit Approval(s) and Credit Approved” means, with regard to a Purchased
Account, that FGI has accepted the risk of nonpayment as specified under the
terms and conditions of this Agreement and with regard to the specific Purchased
Accounts for which written credit approval has been given. If an Account Debtor,
after receiving and accepting the delivery of Goods or services (subject to all
warranties herein) for which FGI has given written Credit Approval, fails to pay
a Purchased Account when due, and such nonpayment is due solely to Financial
Inability to Pay, FGI shall bear any loss thereon, subject to the terms and
provisions stated herein. If nonpayment is due to any reason besides Financial
Inability to Pay, however, FGI shall not be responsible. Specifically, FG1 shall
not be responsible for any nonpayment of a Credit Approved Purchased Account:
(a) because of the assertion of any claim or dispute by an Account Debtor for
any reason whatsoever, including, without limitation, dispute as to price, terms
of sales, delivery, quantity, quality, or other, or the exercise of any
counterclaim or offset (whether or not such claim, counterclaim or offset
relates to the specific Purchased Account); (b) where nonpayment is a
consequence of enemy attack, civil commotion, strikes, lockouts, the act or
restraint of public authorities, acts of God or force majeure; or (c) if any
representation or warranty made by Seller to FG1 in respect of such Purchased
Account has been breached whether intentionally or unintentionally. The
assertion of a dispute by an Account Debtor shall have the effect of negating
any Credit Approval on the affected Purchased Account(s) and such Purchased
Account(s) shall be at Full Recourse until paid or otherwise cleared from FGFs
books.
 
“Date of Collection” means the date a check, draft or other item representing
payment on an invoice is received by FGI plus four (4) Business Days.
 
“Deficiency Assessment” means charges as set forth in Section 3 of this
Agreement applied to the difference between the minimum monthly net funds
employed and the actual net funds employed for the month and shall be chargeable
to Reserve Account, or at FGI’s option, payable by Seller on FGI’s demand.
 
“Default” means any of the events specified in Section 10 of this Agreement
that, with the passage of time or giving of notice or both, would constitute an
Event of Default.
 
“Deposit Account” has the definition contained in the UCC and which includes any
demand, time, savings, passbook or like account maintained with a bank, savings
and loan association, credit union or like organization, other than an account
evidenced by a certificate of deposit that is an instrument under the UCC.
 
“Dispute or Disputed Account” means any claim, whether or not provable, bona
fide, or with or without support, made by an Account Debtor as a basis for
refusing to pay a Purchased Account, either in whole or in part, including, but
not limited to, any contract dispute, charge back, credit, right to return
Goods, or other matter which diminishes or may diminish the dollar amount or
timely collection of such Account.
 
                “Documents” means a document of title or a receipt of the type
described in UCC 7-201(2).
 
“Eligible Inventory” shall mean the aggregate gross amount of Seller’s Inventory
(other than work-in-process), valued at the lower of cost (determined on a
first-in, first out basis) or market, which (i) is owned solely by Seller and
with respect to which Seller has good, valid and marketable title, (ii) is
stored at 3636 Taylorsville Highway, Statesville, NC 28625 and Seller shall have
delivered in favor of the FGI an Acknowledgment and Waiver Agreement from the
landlord of such leased location; (iii) is subject to a valid, enforceable and
first priority Lien in favor of FGI and is otherwise free and clear of any other
Liens; (iv) is located in the continental United States; (v) is not obsolete or
slow moving and for which a markdown reserve has not been made, and which
otherwise conforms to the warranties contained herein; (vi) is subject to
insurance for the benefit of FGI and Seller; (vii) meets all standards imposed
by any Governmental Authority; (viii) is not Inventory consisting of
manufacturing supplies (other than raw materials), expense supplies or shipping
supplies, (ix) is not goods returned or rejected by Seller’s customers for which
a credit has not yet

 
2

--------------------------------------------------------------------------------

 


been issued, (x) is not goods in transit to third parties, (xi) is not damaged
Inventory, (xii) is not Inventory that FGI determines in its sole discretion to
be packaging, a no charge or sample item; (xiii) is not Inventory which is held
by Seller pursuant to consignment, sale or return, sale on approval or simitar
arrangement; (xiii) is not Inventory subject to a license agreement unless the
licensor with respect thereto has executed a licensor consent acceptable to FGI
in its sole discretion and (xiv) is not Inventory that FGI determines in its
sole discretion to be ineligible.
 
                “Equipment” has the definition contained in the UCC.
 
                “Event of Default” means any of the events specified in Section
10 of this Agreement.
 
“Facility Amount” means $10,000,000; provided FGI may from time to time and at
any time increase or decrease such amount in its sole and absolute discretion.
 
“Financial Inability to Pay” means an Account Debtor’s insolvency such that the
value of its assets is exceeded by its fixed, liquidated and non-contingent
liabilities.
 
“Financing Statement” means each Uniform Commercial Code financing statement
naming FGI as purchaser/secured party and the Seller as seller/debtor, in
connection with this Agreement.
 
“Full Recourse” means those Purchased Accounts for which FGi has not given
Credit Approval, for which Credit Approval has been withdrawn or revoked or with
respect to which FGI is not responsible under Section 2, and, in each case, with
full recourse to Seller and at Seller’s sole credit risk.
 
“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practice of the Person referred to.
 
                “General Intangible” has the definition contained in the UCC.
 
                “Goods” has the definition contained in the UCC.
 
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body,
 
“Instrument” has the definition contained in the UCC and which includes a
negotiable instrument or any other writing that evidences a right to the payment
of a monetary obligation, is not itself a security agreement or lease, and is of
a type that in ordinary course of business is transferred by delivery with any
necessary endorsement or assignment.
 
                “Inventory” has the definition contained in the UCC.
 
                “Inventory Advance Rate” means the rate identified in Section
3(e).
 
                “Investment Property” has the definition contained in the UCC.
 
                “Letter of Credit” has the definition contained in the UCC.
 
                “Letter of Credit Right” has the definition contained in the
UCC.
 
“Lien” means, as applied to the property of any Person, any lien, claim, charge,
pledge, security interest, deed of trust, mortgage, or other encumbrance,
including the filing of, or any agreement to give, any financing statement under
the UCC or its equivalent in any jurisdiction.
 
“Misdirected Payment Fee” means 15% of the amount of any payment on account of a
Purchased Account which has been received by Seller and not delivered in kind to
FGI on the second Business Day following the date of receipt by Seller.

 
3

--------------------------------------------------------------------------------

 

“Net Invoice Amount” means the invoice amount of the Purchased Account, less
returns (whenever made), all selling discounts (at FGF's sole option, calculated
on shortest terms), and credit or deductions of any kind allowed or granted to
or taken by the Account Debtor at any time.
 
“Obligations” means all present and future obligations owing by Seller to FGI
whether or not for the payment of money, whether or not evidenced by any note or
other instrument, whether direct or indirect, absolute or contingent, due or to
become due, joint or several, primary or secondary, liquidated or unliquidated,
secured or unsecured, original or renewed or extended, whether arising before,
during or after the commencement of any bankruptcy case in which Seller is a
debtor (specifically including interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding with respect to Seller, whether or
not a claim for such post-commencement interest is allowed), including but not
limited to any obligations arising pursuant to Letters of Credit or acceptance
transactions or any other financial accommodations,
 
“Original Term” means the term of this Agreement as reflected in Section 13 and
“Term” means the Original Term and any extensions thereof,
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization or a government or
any agency or political subdivision thereof.
 
“Purchase Price” means the price that FGI pays Seller for each Purchased Account
which price shall equal the Net Invoice Amount less FGI’s fees.
 
“Purchased Account(s)” means an Account which is deemed acceptable for purchase
as determined by FGI in the exercise of its reasonable sole credit or business
judgment and for which FGI has made payment of the sum specified in Section 3
constituting FGI’s acceptance of an Account.
 
“Reserve Account” means (a) a bookkeeping account on the books of FGI and/or (b)
an account of FGI in which FGI deposits the Required Reserve Amount from time to
time, in either case representing an unpaid portion of the Purchase Price,
maintained by FGI to ensure Seller’s performance with the provisions hereof.
 
“Reserve Percentage” means 15% of the face amount of the Purchased Accounts and
as such percent may change in accordance herewith.
 
“Reserve Shortfall” means the amount by which the Reserve Account is less than
the Required Reserve Amount.
 
“Required Reserve Amount” means the Reserve Percentage multiplied by the unpaid
balance of all Purchased Accounts and as such amount may change in accordance
herewith.
 
“Schedule of Accounts” means a schedule of Accounts in a form supplied by FGI
from time to time wherein Seller lists all the existing Accounts of Seller,
which Seller is required to offer for sale to FGI under the terms of this
Agreement.
 
“Security Interest” means the Liens of FGI on and in the Collateral affected
hereby or pursuant to the terms hereof or thereof.
 
                “Supporting Obligation” has the definition contained in the UCC.
 
“Termination Fee” means a fee payable to FGI in the event Seller terminates this
Agreement prior to maturity of the Original Term or Term of this Agreement.
 
                “UCC” means the Uniform Commercial Code as in effect from time
to time in the State of New York.

 
4

--------------------------------------------------------------------------------

 


                Section 1.2   Other Referential Provisions.
 
(a)   Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.
 
(b)   All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
 
(c)   The words “hereof, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.
 
(d)   Titles of Articles and Sections in this Agreement are for convenience
only, do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or sub clause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.
 
(e)   Each definition of a document in this Agreement shall include such
document as amended, modified, supplemented or restated from time to time in
accordance with the terms of this Agreement.
 
                Section 1,3   Exhibits and Schedules, All Exhibits and Schedules
attached hereto are by reference made a part hereof.
 
                Section 2.   Purchase & Sale of Accounts,      
 
                (a)   Seller hereby offers to sell, assign, transfer, convey and
deliver to FGI, as absolute owner, in accordance with the procedure detailed
herein, all of Seller’s right, title and interest in and to Seller’s Accounts;
provided at no time shall the maximum aggregate amount paid by FGI for Accounts
purchased from Seller outstanding on FGI’s books exceed the Facility Amount.
 
                (b)   All Accounts shall be submitted to FGI on a Schedule of
Accounts listing each Account separately. The Schedule of Accounts shall be in
the form attached hereto as Schedule 2(b) or in such other form as required by
FGI, and shall be signed by a person acting or purporting to act on behalf of
Seller. At the time the Schedule of Accounts is presented, Seller shall also
deliver to FGI one copy of a sales contract, purchase order, and invoice for
each Account together with evidence of shipment, furnishing and/or delivery of
the Goods or rendition of service(s).
 
                (c)   Any and all Purchased Accounts shall be purchased on
either a Credit Approved or with Full Recourse basis, as determined by FGI in
its sole and absolute discretion. In the absence of written Credit Approval, the
Purchased Accounts shall be purchased at Full Recourse. If Goods are shipped or
services are provided based on a verbal approval, it is Seller’s responsibility
to ensure that such approval is received in writing in a timely manner. Credit
Approval(s) may be withdrawn, either orally or in writing, in FGI’s sole and
absolute discretion at any time if, in FGl’s opinion, an Account Debtor’s credit
standing or ability to perform with respect to the applicable Account becomes
impaired before actual delivery of Goods or rendering of services. Credit
Approval(s) shall be limited to the specific terms and amounts indicated, and,
notwithstanding any information subsequently provided to Seller by FGI, such
Credit Approval(s) are automatically rescinded and withdrawn if the terms of
sale vary from the terms approved by FGI, or if the terms of sale are changed by
Seller without FGI’s written Credit Approval on the new terms, or if the
Purchased Account is not assigned to FGI within ten (10) days from the date of
the invoice, or if the amount of outstanding Accounts of an Account Debtor
exceed the maximum Credit Approval amount for the Account Debtor as determined
by FGI from time to time. Seller further acknowledges that

 
5

--------------------------------------------------------------------------------

 
 
if Seller ships Goods or provides services to an Account Debtor who has
outstanding Accounts from Seller, and such Account Debtor’s credit line and/or
outstanding Credit Approval(s) have been withdrawn by FGI, and the Accounts
created thereby, whether or not they are sold and assigned to FGI, exceed 10% of
the amount Accounts purchased from Seller outstanding on FGI’s books, that any
Credit Approvals applying to those Purchased Accounts outstanding on FGI’s books
are automatically deemed cancelled and all outstanding Purchased Accounts from
that Account Debtor are with Full Recourse,
 
(d)   With regard to sales without Credit Approval or deemed without Credit
Approval, Seller agrees that any payments or credits applying to any Account
owing by such Account Debtor will be applied: first, to any Credit-Approved
Purchased Accounts outstanding on FGI’s books, if any; second, to any Full
Recourse Purchased Accounts outstanding on FGI’s books; and, third, to any
Accounts outstanding on Seller’s books. This order of payment applies regardless
of the respective dates the sales occurred and regardless of any notations on
payment items.
 
(e)   If FGI fails to collect a Purchased Account within ninety (90) days of its
maturity for which Credit Approval has been given, FGI shall pay to Seller the
Net Invoice Amount of such Purchased Account within a reasonable time period,
subject to the terms and provisions stated herein. At the sole discretion of
FGI, Seller may have the option to repurchase any such Purchased Account for
which Credit Approval has been granted. Any Purchased Account for progress
payments, work-in-process, freight, samples or miscellaneous sales (including,
without limitation, the sale of Goods and/or in quantities not regularly sold by
Seller) is always assigned to FGI at Full Recourse, notwithstanding any written
Credit Approval from FGI.
 
(f)   FGI shall have no liability of any kind for declining or refusing to give,
or for withdrawing, revoking, or modifying, any Credit Approval pursuant to the
terms of this Agreement, or for exercising or failing to exercise any rights or
remedies FGI may have under this Agreement or otherwise. In the event FGI
declines to give Credit Approval on any order received by Seller from an Account
Debtor and in advising Seller of such decline FGI furnishes Seller with
information as to the credit standing of the Account Debtor, such information
shall be deemed to have been requested of FGI by Seller and FGI’s advice
containing such information is recognized as a privileged communication. Seller
agrees that such information shall not be given to Seller’s customers or to
Seller’s sales representative(s). If necessary, Seller shall merely advise its
customer(s) that credit has been declined on the Account and that any questions
should be directed to FGI. Each Full Recourse Account(s) assigned to and
purchased by FGI is with full recourse to Seller and at Seller’s sole credit
risk. FGI shall have the right to charge back to Seller’s Reserve Account the
amount of such Full Recourse Accounts at any time and from time to time either
before or after their maturity. Seller agrees to pay FGI upon demand the full
amount thereof, together with all expenses incurred by FGI up to the date of
such payment, including reasonable attorney’s fees in attempting to collect or
enforce such payment or payment of such Account(s). FGI’s Credit Approval shall
only begin after the first 15% of all Purchased Accounts relating to each
Account Debtor. For purposes of determining FGI’s Credit Approval hereunder, the
Purchased Account(s) balance due FGI from any given Account Debtor shall be
calculated as the aggregate amount owed by that Account Debtor less any credits
to which such Account Debtor may be entitled, and is not to be construed to mean
individual invoices owed by that Account Debtor.
 
                Section 3.   Purchase Price and Fees.
 
(a)   The Purchase Price that FGI shall pay to Seller for each Purchased Account
shall equal the Net Invoice Amount thereof less FGI’s fees, as specified below.
No discount, credit, allowance or deduction with respect to any Purchased
Account, unless shown on the face of an invoice, shall be granted or approved by
Seller to any Account Debtor without FGI’s prior written consent.
 
(b)   The Purchase Price (as computed above), less (i) any Required Reserve
Amount or credit balance that FGI, in FGI’s sole and absolute discretion,
determines to hold, (ii) moneys remitted, paid, or otherwise advanced by FGI to
or on behalf of Seller (including any amounts which FGI reasonably determines
that Seller may be obligated to pay in the future), and (iii) any other charges
provided for by this Agreement, shall be payable by FGI to Seller on the Date of
Collection.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)   FGI shall be entitled, in its sole and absolute discretion, to withhold
the Required Reserve Amount, and may increase or decrease the Required Reserve
Amount or Reserve Percentage at any time and from time to time if FGI deems it
necessary to do so in order to protect FGI’s interests. In no event shall Seller
permit a Reserve Shortfall to occur. FGI may charge against the Reserve Account
any amount for which Seller may be obligated to FGI at any time, whether under
the terms of this Agreement, or otherwise, including but not limited to the
repayment of any over advance, any damages suffered by FGI as a result of
Seller’s breach of any provision of Section 4 hereof (whether intentional or
unintentional), any adjustments due and any attorneys’ fees, costs and
disbursements due. Seller recognizes that the Reserve Account may, in FGI’s sole
discretion, represent bookkeeping entries only and not cash funds. It is further
agreed that with respect to the balance in the Reserve Account, FGI is
authorized to withhold, without giving prior notice to Seller, such payments and
credits otherwise due to Seller under the terms of this Agreement for reasonably
anticipated claims or to adequately satisfy reasonably anticipated obligation(s)
Seller may owe FGI. Upon the occurrence of an Event of Default, or, in the event
Seller shall cease selling Accounts to FGI, FGI shall be under no obligation to
pay the amount maintained in the Reserve Account until all Accounts listed on
all Schedules of Accounts have been collected or FGI has determined, in its sole
and absolute discretion, that it will make no further efforts to collect any
Accounts and all sums due FGI hereunder have been paid.
 
(d)   In FGI’s sole and absolute discretion, in accordance with the terms of
this Agreement, FGI may from time to time advance to Seller against the Purchase
Price of Purchased Accounts purchased by FGI hereunder, sums up to 85% of the
aggregate Purchase Price of Purchased Accounts outstanding at the time any such
advance is made, less: (i) any such Purchased Accounts that are in dispute; (ii)
any such Purchased Accounts that are not Credit Approved; (iii); any such
Purchased Accounts aged ninety (90) days or more past invoice date [excluding
Purchased Accounts beyond ninety (90) days for which FGI and Seller have made a
separate agreement]; and (iv) any fees, actual or estimated, that are chargeable
to the Reserve Account. Any advance shall be payable on demand and shall bear
interest at the rate set forth in subsection (f) below from the date such
advance is made until the date FGI would otherwise be obligated hereunder to pay
the purchase price of the Purchased Account(s) against which such advance was
made.
 
(e)   In FGI’s sole and absolute discretion, in accordance with the terms of
this Agreement, FGI may from time to time advance to Seller against Eligible
Inventory, submitted to FGI on an Inventory BoiTowing Base Certificate, sums up
to 50% of the Eligible Inventory (the “Inventory Advance Rate”), which Inventory
Advance Rate shall be reduced by 1% on the first day of each calendar month
during the Term of this Agreement until the Inventory Advance Rate reaches 33%
(e.g., reducing to 49% on March 25, 2011), such sums not to exceed 75% of the
net orderly liquidation value, outstanding at the time any such advance is made,
less: (i) any inventory-in-transit without appropriate shipping documents; (ii)
bulk gloves; (iii) propriety Seller gloves; (iv) a 5% reserve on raw materials;
(v) a 10% reserve on finished goods and (vi) any fees, actual or estimated, that
are chargeable to the Reserve Account. Any resulting overadvance shall be
immediately repaid to FGI. The Inventory Borrowing Base Certificate shall be in
the form attached hereto as Schedule 3(e) or in such other form as required by
FGI, and shall be signed by a duly authorized representative of Seller. At the
time the Inventory Borrowing Base Certificate is presented, Seller shall also
deliver to FGI its inventory report. Any advance made pursuant to this
subsection shall be payable on demand and shall bear interest at the Inventory
Advance Rate from the date such advance is made until the date such advance is
paid in full.
 
(f)   Interest upon the daily total outstanding balance of any Purchased Account
shall be charged to Seller’s Reserve Account at a rate greater of 6.50% per
annum or 2.50% above the rate of interest designated by FGI as its selected
“Prime Rate” or “Base Rate’, as the case may be (which as of the date hereof is
based upon the Wall Street Journal, Money Rates Section which is subject to
change) on the net daily balance of atl outstanding Purchased Accounts. In the
event that the Wall Street Journal ceases to publish a Prime Rate, then the
Prime Rate shall be the average of the three largest U.S. money center
commercial banks, as determined by FGI. Alt such interest shall be computed for
the actual number of days elapsed on the basis of a year consisting of three
hundred sixty (360) days. Any adjustment in FGI’s interest rate, whether
downward or upward will become effective on the day in which the prime rate of
interest is decreased or increased.


 
7

--------------------------------------------------------------------------------

 
 
(g)    Seller shall unconditionally pay and FGI shall be entitled to receive a
one time non-refundable facility fee in an amount equal $100,000 payable in
immediately available funds upon signing of the Agreement.
 
(h)    Seller shall unconditionally pay and FGI shall be entitled to receive a
non-refundable monthly collateral management fee equal to 0.45% of the average
monthly balance of Purchased Accounts; with such fee charged monthly to Seller’s
Reserve Account or if funds are not available therein, payable by Seller on
demand. Notwithstanding the foregoing and so long as no Event of Default has
occurred, at any time after the first (six) 6 months, such percentage shall be
reduced to 0.33% from and after the date Seller receives net cash proceeds of at
least $3,000,000 in connection with a debt or equity issuance upon terms and
documentation reasonably acceptable to FGI.
 
                (i)    Seller shall unconditionally pay and FGI shall be
entitled to receive a non-refundable monthly inventory management service fee
equal to 0.55% on the net daily balance of all outstanding advances in
subsection (e) charged monthly to Seller’s Reserve Account or if funds are not
available therein, payable by Seller on demand. Notwithstanding the foregoing
and so long as no Event of Default has occurred, at any time after the first 6
months, such percentage shall be reduced to 0.39% from and after the date
Company receives net cash proceeds of at least $3,000,000 in connection with a
debt or equity issuance upon terms and documentation reasonably acceptable to
FGI.
 
                (j)    The minimum monthly net funds employed during each
contract year hereof shall be $3,350,000; any deficiency will be subject to a
Deficiency Assessment.
 
(k)   IT IS THE INTENTION OF THE PARTIES HERETO THAT AS TO ALL PURCHASED
ACCOUNTS, THE TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE A TRUE PURCHASE
AND SALE OF ACCOUNT(S) UNDER § 9-318 OF THE UCC AND AS SUCH, THE SELLER SHALL
HAVE NO LEGAL OR EQUITABLE INTEREST IN THE ACCOUNTS SOLD. NEVERTHELESS, IN THE
EVENT ALL OR ANY PORTION OF THIS TRANSACTION IS CHARACTERIZED AS A LOAN, THE
PARTIES HERETO INTEND TO CONTRACT IN STRICT COMPLIANCE WITH APPLICABLE USURY LAW
FROM TIME TO TIME IN EFFECT. IN FURTHERANCE THEREOF SUCH PARTIES STIPULATE AND
AGREE THAT NONE OF THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT SHALL
EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR
DETENTION OF MONEY, INTEREST IN EXCESS OF THE MAXIMUM RATE (AS HEREINAFTER
DEFINED) FROM TIME TO TIME IN EFFECT, NEITHER SELLER, ANY PRESENT OR FUTURE
GUARANTOR OR ANY OTHER PERSON HEREAFTER BECOMING LIABLE FOR THE PAYMENT OF THE
ADVANCES, SHALL EVER BE LIABLE FOR ANY OBLIGATION THAT MAY BE CHARACTERIZED AS
UNEARNED INTEREST THEREON OR SHALL EVER BE REQUIRED TO PAY ANY OBLIGATION THAT
MAY BE CHARACTERIZED AS INTEREST THEREON IN EXCESS OF THE MAXIMUM AMOUNT THAT
MAY BE LAWFULLY CHARGED UNDER APPLICABLE LAW FROM TIME TO TIME IN EFFECT, AND
THE PROVISIONS OF THIS SECTION SHALL CONTROL OVER ALL OTHER PROVISIONS OF THIS
AGREEMENT WHICH MAY BE IN CONFLICT THEREWITH. IF ANY INDEBTEDNESS OR OBLIGATION
OWED BY SELLER HEREUNDER IS DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR
FGI SHALL OTHERWISE COLLECT MONEYS WHICH ARE DETERMINED TO CONSTITUTE INTEREST
WHICH WOULD OTHERWISE INCREASE THE INTEREST ON ALL OR ANY PART OF SUCH
OBLIGATIONS TO AN AMOUNT IN EXCESS OF THAT PERMITTED TO BE CHARGED BY APPLICABLE
LAW THEN IN EFFECT, THEN ALL SUCH SUMS DETERMINED TO CONSTITUTE INTEREST IN
EXCESS OF SUCH LEGAL LIMIT SHALL, WITHOUT PENALTY, BE PROMPTLY APPLIED TO REDUCE
THE THEN OUTSTANDING OBLIGATIONS OR, AT FGI’S OPTION, RETURNED TO SELLER OR THE
OTHER PAYOR THEREOF UPON SUCH DETERMINATION. IF AT ANY TIME THE RATE AT WHICH
INTEREST IS PAYABLE HEREUNDER EXCEEDS THE MAXIMUM RATE, THE AMOUNT OUTSTANDING
HEREUNDER SHALL CEASE BEARING INTEREST UNTIL SUCH TIME AS
 
 
8

--------------------------------------------------------------------------------

 

THE TOTAL AMOUNT OF INTEREST ACCRUED HEREUNDER EQUALS (BUT DOES NOT EXCEED) THE
MAXIMUM RATE APPLICABLE HERETO. AS USED IN THIS SECTION, THE TERM “APPLICABLE
LAW” MEANS THE LAWS OF THE STATE OF NEW YORK OR, IF DIFFERENT, THE LAWS OF THE
STATE OR TERRITORY IN WHICH THE SELLER RESIDES, WHICHEVER LAW ALLOWS THE GREATER
RATE OF INTEREST, AS SUCH LAWS NOW EXIST OR MAY BE CHANGED OR AMENDED OR COME
INTO EFFECT IN THE FUTURE AND THE TERM “MAXIMUM RATE” MEANS THE MAXIMUM
NONUSURIOUS RATE OF INTEREST THAT FGI IS PERMITTED UNDER APPLICABLE LAW TO
CONTRACT FOR, TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE ADVANCES.
 
                (1)    Upon FGI’s acceptance of each Purchased Account, FGI
shall be the sole owner and
holder of such Purchased Account, Seller hereby sells, transfers, conveys and
assigns to FGI all of its right, title and interest in and to each Purchased
Account effective at the time of acceptance thereof by FGI. Seller agrees to
execute and deliver to each Account Debtor obligated under an Account and/or a
Purchased Account such written notice of sale of the Purchased Account as FGI
may request in the form attached hereto as Schedule 3(1) or in such form as
required by FGI.
 
(m)    FGI shall provide Seller online access via a secured website to
information on the Purchased Accounts and a reconciliation of the relationship
relating to billing, collection and account maintenance such as aging, posting,
error resolution and mailing of statements in the ordinary course of FGFs
business. All of the foregoing shall be in a format and in such detail, as FGI,
in its sole and absolute discretion, deems appropriate. Furthermore, FGI’s books
and records shall be admissible in evidence without objection as prima facie
evidence of the status of the Purchased and non-purchased Accounts and Reserve
Account between FGI and Seller. Each statement, report, or accounting rendered
or issued by FGI to Seller, if any, and all online information shall be deemed
conclusively accurate and binding on Seller unless within twenty-one (21) days
after the date of issuance or posting Seller notifies FGI to the contrary by
registered or certified mail, setting forth with specificity the reasons why
Seller believes such statement, report, or accounting is inaccurate, as well as
what Seller believes to be correct amount(s) therefore. FGI’s failure to provide
or Seller’s failure to receive such online access shall not relieve Seller of
Seller’s obligations under this Agreement or the responsibility of Seller to
request such statement and Seller’s failure to do so shall nonetheless bind
Seller to whatever FGI’s records would have reported.
 
                Section 4.   Seller’s Representations and Covenants. Seller, as
well as each of Seller’s principals, represent, warrant and covenant, jointly
and severally, to FGI that:
 
(a)   Seller is either a corporation, limited liability company, limited
partnership or other form of registered Person, is duly organized, validly
existing and in good standing under the laws of the State of New Jersey and is
qualified and authorized to do business and is in good standing in all states in
which such qualification and good standing are necessary or desirable.
 
(b)   The execution, delivery and performance by Seller of this Agreement does
not and will not constitute a violation of any applicable law, violation of
Seller’s articles of incorporation, articles of organization, bylaws, operating
agreement, partnership agreement or other organizational documents and does not
and will not constitute any material breach of any other document, agreement or
instrument to which Seller is a party or by which Seller is bound.
 
(c)   Seller has all requisite power and authority to enter into and perform
this Agreement, and has taken all proper and necessary action to authorize the
execution, delivery and performance of this Agreement and other documents,
instruments and agreements executed in connection herewith. This Agreement is a
legal, valid and binding obligation of Seller enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium, fraudulent transfer and other laws affecting creditors’ rights
generally, and subject to general principals of equity, regardless of whether
considered in a proceeding at law or in equity.

 
(d)   Immediately prior to the execution and at the time of delivery of each
Schedule of Account, Seller is the sole owner and holder of each of the Accounts
described thereon and that upon FGI’s acceptance of each Purchased Account, FGI
shall become the sole owner and holder of such Purchased Account(s).

 
9

--------------------------------------------------------------------------------

 
 
(e)    No Purchased Account shall have been previously sold or transferred or be
subject to any Lien, encumbrance, security interest or other claim of any kind
of nature. Seller will not factor, sell, transfer, pledge or give a security
interest in any of its Accounts to anyone other than FGI. There are no Financing
Statements now on file in any public office covering any Collateral of Seller of
any kind, real or personal, in which Seller is named in or has signed as the
debtor, except the Financing Slatement(s) filed or to be filed in respect of
this Agreement or those Financing Statements now on file specifically listed on
Schedule 4(e) attached hereto. Seller will not execute any security agreement or
authorize the filing of any Financing Statement in favor of any other Person,
except FGI, during the Term of this Agreement.
 
                (f)    The amount of each Purchased Account is due and owing to
Seller and represents an accurate statement of a bona fide sale, delivery and
acceptance of Goods or performance of service by Seller to or for an Account
Debtor. The terms for payment of Purchased Accounts are no greater than ninety
(90) days from date of invoice and the payment of such Purchased Accounts is not
contingent upon the fulfillment by Seller of any further performance of any
nature whatsoever, Each Account Debtor’s business is solvent to the best of
Seller’s knowledge.
 
(g)    There are and shall be no set-offs, allowances, discounts, deductions,
counterclaims, or disputes with respect to any Purchased Account, either at the
time it is accepted by FGI for FGI or prior to the date it is to be paid. Seller
shall inform FGI, in writing, immediately upon learning that there exists any
Account, which is subject to a Dispute. Seller shall accept no returns and shall
grant no allowance or credit to any Account Debtor without the prior written
consent of FGI. On the first Business Day of each calendar week, Seller shall
provide to FGI for each Account Debtor who is indebted on a Purchased Account
that has been purchased, a weekly report in a form and substance satisfactory to
FGI itemizing all such returns and allowances made during the previous week with
respect such Purchased Accounts and at FGI’s option a check (or wire transfer)
payable to FGI for the amount thereof or in FGI’s sole and exclusive discretion,
FGI may accept the issuance of a credit memo and apply same to the Reserve
Account.
 
(h)    Seller’s address, as set forth in any Application submitted to FGI, is
Seller’s mailing address, its chief executive office, principal place of
business and the office where all of the books and records concerning the
Purchased Accounts are maintained which shall not be changed without giving
thirty (30) days prior written notice to FGI.
 
                (i)    Seller shall maintain its books and records in accordance
with GAAP and shall reflect on its books the absolute sale of the Purchased
Accounts to FGI. Seller shall furnish FGI, upon request, such information and
statements, as FGI shall request from time to time and at any time regarding
Seller’s business affairs, financial condition and results of its operations.
Without limiting the generality of the foregoing, Seller shall provide FGI, on
or prior to the thirtieth (30th) day of each month, unaudited financial
statements with respect to the prior month and, within ninety (90) days after
the end of each of Seller’s fiscal years, annual financial statements and such
certificates relating to the foregoing as FGI may request including, without
limitation, a monthly certificate from the president and chief financial officer
of Seller stating that no Event of Default exists or if an Event of Default has
occurred stating in detail the nature of the Event(s) of Default. Seller will
furnish to FGI upon request a current listing of all open and unpaid accounts
payable and Accounts, and such other items of information that FGI may deem
necessary or appropriate from time to time. Unless otherwise expressly provided
herein or unless FGI otherwise consents, all financial statements and reports
furnished to FGI hereunder shall be prepared and all financial computations and
determinations pursuant hereto shall be made in accordance with GAAP,
consistently applied.
 
                (j)    Seller has and will Tile all tax returns required to be
filed in any jurisdiction where Seller conducts business and Seller has paid and
will pay all taxes and governmental charges (including taxes and charges imposed
with respect to sale of Goods or provision of services) and furnish to FGI upon
request satisfactory proof of payment and compliance with all federal, state and
local tax requirements.

 
10

--------------------------------------------------------------------------------

 

(k)    There are no existing lawsuits against Seller involving amounts greater
than $50,000 and Seller will promptly notify FGI of (i) the filing of any
lawsuit against Seller involving amounts greater than $50,000, and (ii) any
attachment or any other legal process levied against Seller.
 
                (I)    The Application made or delivered by or on behalf of
Seller in connection with this Agreement, and the statements made therein are
true and correct at the time that this Agreement is executed. There is no fact
which Seller has not disclosed to FGI in writing which could materially
adversely affect the properties, business, financial condition or prospects of
Seller, or any of the Purchased Accounts or Collateral, or which is necessary to
disclose in order to keep the foregoing representations and warranties from
being misleading.
 
(m)    In no event shall the funds paid to Seller hereunder be used directly or
indirectly for personal, family, household or agricultural purposes.
 
(n)    Seller does business under no trade or assumed names other than
specifically listed on Schedule 4(n) attached hereto.
 
(o)    Any invoice or written communication that is issued by Seller to FGI by
facsimile transmission is a duplicate of the original.
 
(p)    Any electronic communication of data, whether by e-mail, tape, disk, or
otherwise, Seller remits or causes to be remitted to FGI shall be authentic and
genuine.
 
(q)    Seller has obtained all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its property and for
the conduct of its business.
 
(r)    After giving effect to the transactions contemplated under this
Agreement, Seller is solvent, is able to pay its debts as they become due, and
has capital sufficient to carry on its business and all businesses in which it
is about to engage, and now owns property having a value both at fair valuation
and at present fair salable value greater than the amount required to pay
Seller’s debts. Seller will not be rendered insolvent by the execution and
delivery of this Agreement or by the transactions contemplated hereunder or
thereunder.
 
                (s)    Seller shall continue in the business presently operated
by it using its best efforts to maintain its customers and goodwill.
 
                (t)    Seller shall deliver written notice to FGI promptly upon
becoming aware of the existence of (i) any condition or event which constitutes
an Event of Default under this Agreement, specifying the nature and period of
existence thereof and what action Seller is taking (and proposes to take) with
respect thereto or (ii) notice of default, oral or written, given to Seller by
any creditor for indebtedness for borrowed money in excess of $25,000.
 
(u)    Seller shall permit any of FGP's officers or other representatives to
visit and inspect upon reasonable notice during business hours any of the
locations of Seller, to examine and audit all of Seller’s books of account,
records, reports and other papers, to make copies and extracts therefrom and to
discuss its affairs, finances and accounts with its officers, employees and
independent certified public accountants all at Seller’s expense at the standard
rates charged by FGI for such activities, plus FGI’s reasonable out-of-pocket
expenses.
 
(v)    Seller agrees that immediately upon becoming aware of any development or
other information outside the ordinary course of business and excluding matters
of a general economic, financial or political nature which would reasonably be
expected to have a material adverse effect the properties, business, financial
condition or prospects of Seller it shall give to FGI telephonic notice
specifying the nature of such development or information and such anticipated
effect. In addition, such verbal communication shall be confirmed by written
notice thereof to FGI on the same day such verbal communication is made or the
next Business Day thereafter.

 
11

--------------------------------------------------------------------------------

 
 
(w)    Seller will immediately notify FGI in writing in the event that Seller
becomes a party to or obtains any rights with respect to any Commercial Tort
Claim. Such notification shall include information sufficient to describe such
Commercial Tort Claim, including, but not limited to, the parties to the claim,
the court in which the claim was commenced, the docket number assigned to such
claim, if any, and a detailed explanation of the events that gave rise to the
claim. Seller shall execute and deliver to FG! all documents and/or agreements
necessary to grant FGI a Security Interest in such Commercial Tort Claim to
secure the Obligations. Seller authorizes FGI to file (without Seller’s
signature) initial Financing Statements or amendments, as FGI deems necessary to
perfect its security interest in the Commercial Tort Claim.
 
(x)    Seller shall provide FGI with written notice of any Letters of Credit for
which Seller is the beneficiary. Seller shall execute and deliver (or cause to
be executed or delivered) to FGI, all documents and agreements as FGI may
require in order to obtain and perfect its security interest in such Letter of
Credit Rights.
 
(y)    Seller shall not engage in any transaction or series of related
transactions pursuant to which (A) a Person or group of Persons acquire (i)
voting securities of Seller constituting greater than 50% of the issued and
outstanding voting securities of Seller and/or entitling such Person(s) to elect
a majority of Seller’s board of directors or similar governing body (whether by
merger, consolidation, recapitalization, division, conversion or otherwise)
without the consent of FGI and which consent shall not be unreasonably withheld
or delayed or (ii) all or substantially all of the Seller’s assets determined on
a consolidated basis, or (B) Seller is dissolved or liquidated or otherwise
ceases to be in existence in the form as of the date hereof.
 
(z)    Excepting the endorsement in the ordinary course of business of
negotiable instruments for deposit or collection, Seller shall not become or be
liable, directly or indirectly, primary or secondary, matured or contingent, in
any manner, whether as guarantor, surety, accommodation maker, or otherwise, for
the existing or future Indebtedness of any kind of any Person.
 
(aa)    Seller shall not: (i) declare or pay or make any forms of distribution
or dividend to holders of Seller’s capital stock, membership interest or other
equity interest; (ii) declare or pay any bonus compensation to its officers if
an Event of Default exists or would result from the payment thereof; or (iii)
hereafter incur or become liable for any indebtedness.
 
(bb)    Seller shall not make or have outstanding loans, advances, extensions of
credit or capital contributions to, or investments in, any Person, except
vendors in the regular course of business, without prior written approval of
FGI.
 
                (cc)    Seller shall not use FGI’s name in connection with any
of its business operations. Nothing herein contained is intended to permit or
authorize Seller to make any contract on behalf of FGI.
 
                (dd)   Seller shall not become or be a party to any contract or
agreement which at the time of becoming a party to such contract or agreement
materially impairs Seller’s ability to perform under this Agreement, or under
any other instrument, agreement or document to which Seller is a party or by
which it is or may be bound.
 
                (ee)    Seller shall not amend any license agreements with
respect to Inventory without the prior written consent of FGI and which consent
shall not be unreasonably withheld or delayed.
 
(ff)    Seller, New Seller and PubCo shall have provided FGI with all
documentation and information in connection with the Transaction, all in form
and substance satisfactory to FGI.
 
                Section 5.   Notice of Purchase. Seller authorizes FGI to file,
and Seller shall execute and deliver to FGI and/or file at such times and places
as FGI may designate, such Financing Statements, continuations and amendments
thereto as are necessary or desirable to give notice of FGI’s purchase of the
Purchased Accounts under the UCC in effect in any applicable jurisdiction and
FGI’s security interest in Seller’s Collateral as provided in Section 6 below.

 
12

--------------------------------------------------------------------------------

 
 
                Section 6.   Collateral. In order to secure the payment of all
indebtedness and obligations of Seller to FGI (including the Obligations), in
addition to the sale of Purchased Accounts, Seller hereby grants to FGI a
security interest in and Lien upon all of Seller’s right, title and interest in
and to all of Seller’s Collateral. Seller agrees to comply with all appropriate
laws in order to perfect FGI’s security interest in and to the Collateral and to
execute such documents as FGI may, from time to time, require and to deliver to
FGI a list of all locations of its Inventory, Equipment and Goods. Seller shall
provide written notice to FGI of any change in the locations at which it keeps
its Inventory, Equipment and Goods at least thirty (30) days prior to any such
change. The occurrence of any Event of Default shall entitle FGI to all of the
default rights and remedies (without limiting the other rights and remedies
exercisable by FGI either prior or subsequent to an Event of Default) as
available to a Secured Party under the UCC in effect in any applicable
jurisdiction.
 
                Section 7.   Collection.
 
(a)    Seller shall notify all Account Debtors and take other necessary or
appropriate means to insure that all of Seller’s Account(s), whether or not
purchased by FGI, shall be paid directly to FGI at the remittance address or by
the wire instructions set forth below. FGI shall have the right at any time,
either before or after the occurrence of an Event of Default and without notice
to Seller, to notify any or all Account Debtors of the assignment to FGI and to
direct such Account Debtors to make payment of all amounts due or to become due
to Seller directly to FGI. As to any Account proceeds that do not represent
Purchased Accounts, and so long as no Event of Default has occurred, FGI shall
be deemed to have received any such proceeds of Accounts as a pure pass-through
for and on account of Seller; provided, however, FG1 may retain, in its sole and
absolute discretion, any such amounts as additional reserves in the Reserve
Account. Unless otherwise required by FGI, all invoices of all of Seller’s
Accounts shall plainly state on their face: “All amounts owing under this
invoice have been assigned to Faunus Group International, Inc. d/b/a FGI Finance
and all such amounts payable hereunder are payable to Faunus Group
International, Inc. d/b/a FGI Finance at the remittance address or by the wire
instructions set forth below:



 
Wire Instructions:
Mailing Address:
 
Bank Name: Citizens Bank
80 Broad Street
 
ABA/Routing #: 021313103
22nd Floor
 
SWIFT Address: CTZIUS33
New York, NY 10004
 
Beneficiary: Magla Products, LLC
   
Account #: 4008625568
 

 
                (b)    FGI, as the sole and absolute owner of the Purchased
Accounts, shall have the sole and exclusive power and authority to collect each
such Purchased Account, through legal action or otherwise, and FGI may, in its
sole discretion, settle, compromise, or assign (in whole or in part) any of such
Purchased Accounts, or otherwise exercise, to the maximum extent permitted by
applicable law, any other right now existing or hereafter arising with respect
to any of such Purchased Accounts.
   
                Section 8.   Payments Received by Seller. Should Seller receive
payment of all or any portion of any Purchased Account, Seller shall immediately
notify FGI in writing of the receipt of the payment, hold said payment in trust
for FGI separate and apart from Seller’s own property and funds, and shall
deliver said payment to FGI without delay in the identical form in which
received with all necessary endorsements. Should Seller receive any check or
other payment instrument with respect to a Purchased Account or after Default
any Account and fail to surrender and deliver to FGI said check or payment
instrument within two (2) Business Days following the date of receipt by Seller,
FGI shall be entitled to charge Seller a Misdirected Payment Fee to compensate
FGI for the additional administrative expenses that the parties acknowledge is
likely to be incurred as a result of such breach. In the event any Goods, the
sale of which gave rise to a Purchased Account, are returned to or repossessed
by Seller, such Goods shall be held by Seller in trust for FGI, separate and
apart from Seller’s own property and subject to FGI’s sole direction and
control.

 
13

--------------------------------------------------------------------------------

 
 
                Section 9.   Power of Attorney. Seller grants to FGI an
irrevocable power of attorney authorizing and permitting FGI, at its option,
with or without notice to Seller to do any or all of the following: (a) endorse
the name of Seller on any checks or other evidences of payment whatsoever that
may come into the possession of FGI regarding Purchased Accounts or Collateral,
including checks received by FGI pursuant to Section 9 hereof; (b) receive, open
and dispose of any mail addressed to Seller and put FGI’s address on any
statements mailed to Account Debtors; (c) pay, settle, compromise, prosecute or
defend any action, claim, conditional waiver and release, or proceeding relating
to Purchased Accounts or Collateral; (d) upon the occurrence of an Event of
Default, notify in the name of the Seller, the U.S. Post Office to change the
address for delivery of mail addressed to Seller to such address as FGI may
designate, however, FGI shall turn over to Seller all such mail not relating to
Purchased Accounts or Collateral; (e) file any financing statement deemed
necessary or appropriate by FGI to protect FGI’s interest in and to the
Purchased Accounts or Collateral, or under any provision of this Agreement; (f)
effect debits to any demand deposit or other deposit account that Seller or
Seller’s principals who have executed a guaranty agreement maintain at any bank
for any sums due to or from the Seller under this Agreement; and (g) to do all
other things necessary and proper in order to carry out this Agreement. The
authority granted to FGI herein is irrevocable until this Agreement is
terminated and all Obligations are fully satisfied.
 
                Section 10.   Default and Remedies. An Event of Default shall be
deemed to have occurred hereunder and FGI may immediately exercise its rights
and remedies with respect to the Purchased Accounts and the Collateral under
this Agreement, upon the happening of one or more of the following: (a) Seller
shall fail to pay as and when due any amount owed to FG1; (b) (i) the
commencement of any action for the dissolution or liquidation of Seller, or the
commencement of any proceeding to avoid any transaction entered into by Seller,
or the commencement of any case or proceeding for reorganization or liquidation
of Seller’s debts under the federal bankruptcy code or any other state or
federal law, now or hereafter enacted for the relief of debtors, whether
instituted by or against Seller; provided however, that Seller shall have thirty
(30)days to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such thirty (30) day period, (ii)
Seller makes or proposes in writing, an assignment for the benefit of creditors
generally, offers a composition or extension to creditors, or makes or sends
notice of an intended bulk sale of any business or assets now or hereafter owned
or conducted by Seller, or (iii) the appointment of a receiver, liquidator,
custodian, trustee or similar official or fiduciary for Seller or for Seller’s
property; (c) Seller shall become insolvent in that its debts are greater than
the fair value of its assets, or Seller is generally not paying its debts as
they become due; (d) any involuntary lien, garnishment, attachment or the like
shall be issued against or shall attach to the Purchased Accounts, the
Collateral or any portion thereof and the same is not released within ten
(10)days; (e) Seller suffers the entry against it for a final judgment for the
payment of money in excess of $50,000, unless the same is discharged within
thirty (30) days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such periods and a stay of
execution pending such appeal is obtained; (0 Seller shall breach any covenant,
warranty or representation set forth herein or same shall be untrue when made;
(g) any report, certificate, schedule, financial statement, profit and loss
statement or other statement furnished by Seller, or by any other person on
behalf of Seller, to FGI is not true and correct in any material respect; (h)
Seller shall have a federal or state tax lien filed against any of its
properties, or shall fail to pay any federal or state tax when due, or shall
fail to file any federal or state tax form as and when due and which is not
dismissed or paid within fifteen (!5) days; (i) any breach, default, event of
default or termination by licensor of any license agreement with respect to
Inventory or (j) a material adverse change shall have occurred in Seller’s
financial conditions, business, operations or prospects. Upon the occurrence of
an Event of Default, all obligations owing to FGI (including the Obligations)
shall become immediately due and owing at the option of FGI (provided upon the
occurrence of an Event of Default under clause (b) above, all such amounts shall
become immediately due and payable without further notice or demand) and FGI
shall be entitled to any form of equitable relief that may be appropriate
without having to establish any inadequate remedy at law or other grounds other
than to establish that its Collateral is subject to being improperly used,
moved, dissipated or withheld from FGI. FGI shall be entitled to freeze, debit
and/or effect a set-off against any fund or account Seller may maintain with any
Bank, in the event FGI deems it necessary to seek equitable relief, including,
but not limited to, injunctive or receivership remedies, as a result of and
Event of Default, Seller waives any requirement that
 
 
14

--------------------------------------------------------------------------------

 

FGI post or otherwise obtain or procure any bond. Alternatively, in the event
FGl, in its sole and exclusive discretion, desires to procure and post a bond,
FGl may procure and file with the court a bond in an amount up to and not
greater than SI0,000 notwithstanding any common or statutory law requirement to
the contrary. Upon FGI’s posting of such bond it shall be entitled to all
benefits as if such bond was posted in compliance with state law. Seller also
waives any right it may be entitled to, including an award of attorney’s fees or
costs, in the event any equitable relief sought by and awarded to FGI is
thereafter, for whatever reason(s), vacated, dissolved or reversed. All
post-judgment interest shall bear interest at either the contract rate, 18% per
annum or such higher rate as may be allowed by law.
 
                Section 11.   Cumulative Rights; Waivers. All rights, remedies
and powers granted to FGI in this Agreement, or in any other instrument or
agreement given to Seller to FGI or otherwise available to FGI in equity or at
law, are cumulative and may be exercised singularly or concurrently with such
other rights as FGI may have. These rights may be exercised from time to time as
to all or any part of the Purchased Accounts purchased hereunder or the
Collateral as FGI in its sole and absolute discretion may determine. In the
event that any part of this transaction between Seller and FG1 is construed to
be a loan from FG1 to Seller, any advances or payments made as the Purchase
Price for all Purchased Accounts shall be secured by the Purchased Accounts and
the Collateral and FGI shall have all rights and remedies available to FGI in
addition to its rights and remedies hereunder. FGI may not be held to have
waived its rights and remedies unless the waiver is in writing and signed by
FGl. A waiver by FGI of a right, remedy or default under this Agreement on one
occasion is not a waiver of any right, remedy or default on any subsequent
occasion. Any failure by FGI to exercise, or any delay by FGI of such right or
any other right, nor in any manner impair the subsequent exercise by FGI of any
of its rights.
 
                Section 12.   Notices. Any notice or communication with respect
to this Agreement shall be given in writing, sent by (i) personal delivery, or
(ii) expedited delivery service with proof of delivery, or (iii) United States
mail, postage prepaid, registered or certified mail, or (iv) facsimile,
addressed to each party hereto at its address set forth below or to such other
address or to the attention of such other person as hereafter shall be
designated in writing by the applicable party sent in accordance herewith. Any
such notice or communication shall be deemed to have been given either at the
time of personal delivery or, in the case of delivery service or mail, as of the
date of first attempted delivery at the address and in the manner provided
herein, or in the case of facsimile, upon receipt.
 

 
FGl Finance
Magla Products, LLC
 
80 Broad Street
159 South Street
 
22nd Floor
Morristown, NJ 07960
 
New York, NY 10004
Fax; (973) 984-9508
 
Fax:(212)248-3404
 

 
                Section 13.   Term. The term (the “Term”) of this Agreement
shall be thirty six (36) months from the date of this Agreement, provided that
this Agreement shall be extended automatically for an additional three (3) years
for each succeeding term unless written notice of termination is given by one
party hereto to the other party hereto at least sixty (60) days, but not more
than one hundred twenty (120) days, prior to the end of the Original Term or any
extension thereof. Any such notice of termination, however, and notwithstanding
payment in full of all Obligations by Seller, is conditioned on Seller’s
delivery, to FGl, of a general release in a form reasonably satisfactory to FGI.
Seller understands that this provision constitutes a waiver of its rights under
§ 9-513 of the UCC. FGl shall not be required to record any terminations or
satisfactions of any of FGI’s Liens on the Collateral unless and until Seller
has executed and delivered to FGI said general release and Seller shall have no
authority to do so without FGI’s express written consent. In the event Seller
terminates this Agreement within the first 360 days following the commencement
of this Agreement, Seller shall pay to FGl an early Termination Fee in the
amount of three hundred thousand dollars ($300,000.00). In the event that Seller
terminates this Agreement after the first 360 days, but prior to the first 720
days following the commencement of this Agreement, Seller shall pay to FGI an
early Termination Fee in the amount of two hundred fifty thousand dollars
($250,000.00), In the event that Seller terminates this Agreement after the
first 720 days, Seller shall pay to FGI an early Termination Fee in the amount
of two hundred thousand dollars ($200,000.00). Any termination of this Agreement
shall not affect FGI’s security interest in the Collateral and FGI’s ownership
of the Purchased Accounts, and this Agreement shall continue to be effective,
until all transactions entered into and obligations incurred hereunder have been
completed and satisfied in full. Notwithstanding anything to the contrary, and
assuming no default by Seller in which event FG1 may terminate without notice,
FGI may terminate this Agreement at any time by giving not less than sixty (60)
days notice in which event, Seller shall not be obligated to pay any Termination
Fee.
 
 
15

--------------------------------------------------------------------------------

 
 
                Section 14.    Expenses. At closing and from time to time
thereafter, Seller will pay upon demand of FGI all costs, reasonable fees and
expenses of FGI in connection with (i) the analysis, negotiation, preparation,
execution, administration, delivery and termination of this Agreement and the
documents and instruments referred to herein, and any amendment, amendment and
restatement, supplement, waiver or consent relating hereto or thereto, whether
or not any such amendment, amendment and restatement, supplement, waiver or
consent is executed or becomes effective, including search costs, the reasonable
fees, expenses and disbursements of counsel for FGI, reasonable charges of any
expert consultant to FGI and reimbursement for premiums incurred by FGI to
insure against nonpayment of the Accounts or other insurabte losses to the
Collateral, (ii) the enforcement of FGl’s rights hereunder, or the collection of
any payments owing from, Seller under this Agreement or the protection,
preservation or defense of the rights of FGI hereunder, (iii) the enforcement of
FGI’s rights with respect to the Accounts, including the collection of any
payments owing from any account debtors with respect to the Accounts (including
, the reasonable fees, expenses and disbursements of counsel for FGI), and (iv)
any refinancing or restructuring of the arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings, or otherwise (including the reasonable fees and disbursements of
counsel for FGI). Seller hereby authorizes FGI, at FGI’s sole discretion, to
deduct such fees, costs and expenses from the Reserve Account or may make demand
therefore.
 
                Section 15.    Indemnity. Seller releases and shall indemnify,
defend and hold harmless FGI and its respective officers, shareholders,
employees and agents, of and from any claims, demands, liabilities, obligations,
judgments, injuries, losses, damages and costs and expenses (including, without
limitation, reasonable legal fees) resulting from (i) acts or conduct of Seller
under, pursuant or related to this Agreement, (ii) Seller’s breach or violation
of any representation, warranty, covenant or undertaking contained in this
Agreement, (iii) Seller’s failure to comply with any or alt laws, statutes,
ordinances, governmental rules, regulations or standards, whether federal, state
or local, or court or administrative orders or decrees and (iv) any claim by any
third party, including any other creditor of Seller, against FGI arising out of
any transaction whether hereunder or in any way related to this Agreement and
all costs, expenses, fines, penalties or other damages resulting therefrom,
unless resulting solely from acts or conduct of FGI constituting willful
misconduct or gross negligence.
 
                Section 16.   Severability. Each and every provision, condition,
covenant and representation contained in this Agreement is, and shall be
construed to be, a separate and independent covenant and agreement. If any term
or provision of this Agreement shall to any extent be invalid or unenforceable,
the remainder of the Agreement shall not be affected thereby.
 
                Section 17.    Parties in Interest. All grants, covenants and
agreements contained in this Agreement shall bind and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that Seller may not delegate or assign any of its duties or obligations
under this Agreement without the prior written consent of FGI. FGI reserves the
right to assign its rights and obligations under this agreement in whole or in
part to any person or entity.
 
                Section 18.    Governing Law: Submission to Process and Venue.
This agreement shall be deemed a contract made under the laws of the State of
New York and shall be construed and enforced, along with all matters arising
hereunder or related hereto, in accordance with and governed by the internal
laws of the State of New York, without reference to the rules thereof relating
to conflicts of law. Seller hereby irrevocably submits itself to the
non-exclusive jurisdiction of the state and federal courts located in New York,
and agrees and consents that service of process may be made upon it in any legal
proceeding relating to this agreement, the purchase of Accounts or any other
relationship between FGI and Seller by any means allowed under state or federal
law. Any legal proceeding arising out of or in any way related to this
Agreement, the purchase of Accounts or any other relationship between FGI and
Seller shall be

 
16

--------------------------------------------------------------------------------

 

brought and litigated in any of the state or federal courts located in the State
of New York in any county in which FGI has a business location, the selection of
which shall be in the exclusive discretion of FGI. Seller hereby waives and
agrees not to assert, by way of motion, as a defense or otherwise, that any such
proceeding, is brought in any inconvenient forum or that the venue thereof is
improper,
 
                Section 19.    Complete Agreement. This Agreement, the written
documents executed pursuant to this Agreement, if any, and the acknowledgment
delivered in connection herewith set forth the entire understanding and
agreement of the parties hereto with respect (o the transactions contemplated
herein and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. No modification or amendment of or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.
 
                Section 20.    Miscellaneous.
 
                (a)   Seller acknowledges that there is no, and it will not seek
or attempt to establish any, fiduciary relationship between FGI and Seller, and
Seller waives any right to assert, now or in the future, the existence or
creation of any fiduciary relationship between FGI and Seller in any action or
proceeding (whether by way of claim, counterclaim, crossclaim or otherwise) for
damages.
 
                (b)   This Agreement shall be deemed to be one of financial
accommodation and not assumable by any debtor, trustee or debtor-in-possession
in any bankruptcy proceeding without FGl’s express written consent and may be
suspended in the event a petition in bankruptcy is filed by or against Seller.
 
                (c)   In the event Seller’s principals, officers or directors
form a new entity, whether corporate, partnership, limited liability company or
otherwise, similar to that of Seller during the term of this Agreement, such
entity shall be deemed to have expressly assumed the obligations due FGI by
Seller under this Agreement. Upon the formation of any such entity, FGI shall be
deemed to have been granted an irrevocable power of attorney with authority to
execute, on behalf of the newly formed successor business, a new UCC-1 or UCC-3
financing statement and have it filed with the appropriate secretary of state or
UCC filing office. FTJ1 shall be held-harmless and be relieved of any liability
statement or the resulting perfection of a Lien in any of the successor entity’s
assets. In addition, FGI shall have the right to notify the successor entity’s
Account Debtors of FGl’s Lien rights, its right to collect all Accounts, and to
notify any lender who has sought to procure a competing Lien of FGl’s right is
in such successor entity’s assets.
 
                (d)   Seller expressly authorizes FGI to access the systems of
and/or communicate with any third party with respect to the status of any Goods
regarding a Purchased Account, including without limitation warehousemen,
bailees, shipping or trucking company in order to obtain or verify tracking,
shipment or delivery status of any Goods regarding a Purchased Account.
 
                (e)   Seller’s principal(s) acknowledge that the duty to
accurately complete each Schedule of Accounts is critical to this Agreement and
as such all obligations with respect thereto are non-delegable. Each of Seller’s
principal(s) acknowledge that he/she shall remain fully responsible for the
accuracy of each Schedule of Accounts delivered to FGI regardless of who is
delegated the responsibility to prepare and/or complete such Schedule of
Accounts.
 
                (f)   Seller shall indemnify FGI from any loss arising out of
the assertion of any Avoidance Claim. Seller shall notify FGI within two
Business Days of it becoming aware of the assertion of an Avoidance Claim.
 
                (g)   Seller agrees to execute any and all forms (i.e. Forms
8821 and/or 2848) that FGI may require in order to enable FGI to obtain and
receive tax information issued by the Department of the Treasury, Internal
Revenue Service, or receive refund checks.
 
                (h)    Seller will cooperate with FGI in obtaining a control
agreement in form and substance satisfactory to FGI with respect to Collateral
consisting of: Deposit Accounts; Investment Property; Letter-of-Credit Rights;
and Electronic Chattel Paper.
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
                (i)    Whenever Seller shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day. Time is of
the essence in Seller’s performance under all provisions of this Agreement and
all related agreements and documents.
 
                (j)    All warranties, representations, and covenants made by
Seller herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by FGI regardless of any
investigation made by FGI or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of FGI
shall constitute warranties and representations by FGI hereunder. Except as
otherwise expressly provided herein, all covenants made by Seller hereunder or
under any other agreement or instrument shall be deemed continuing until all
Obligations are satisfied in full. All indemnification obligations under this
Agreement shall survive the termination of this Agreement and payment of the
Obligations.
 
(k)    FGI, in its sole discretion, shall have the right to announce and
publicize the arrangement established hereunder, as it deems appropriate, by
means and media selected by FGI. Such publication may include all pertinent
information relating to such arrangement. The form and content of the published
information shall be in the sole discretion of FGI and shall be considered the
sole and exclusive property of FGI. All expenses related to publicizing the
financing shall be the sole responsibility of FGI.
 
                (I)    The word “including” (and its various forms) means
“including without limitation” whenever the context may require, any pronouns
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
 
                Section 21.   Waiver of Jury Trial, Punitive and Consequential
Damages, Etc. Seller and FGI hereby (a) irrevocably waive any right either may
have to a trial by jury in respect of any litigation directly or indirectly at
any time arising out of, under or in connection with this Agreement or any
transaction contemplated hereby or associated herewith; (b) Seller irrevocably
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any such litigation any special, exemplary, punitive or
consequential damages, or damages other than, or in addition to, actual damages
and Seller hereby releases and exculpates FGI, its officers, employees and
designees, from any liability arising from any acts under this Agreement or in
furtherance thereof whether of omission or commission, and whether based upon
any error of judgment or mistake of law or fact, except for willful misconduct;
(c) and Seller certifies that no party hereto nor any representative or agent or
counsel for any party hereto has represented, expressly or otherwise, or implied
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers; and (d) Seller acknowledges that FGI has been induced to
enter into this Agreement and the transactions contemplated hereby, in part, as
a result of the mutual waivers and certifications contained in this Section.
 
                Section 22.   Successors and Assigns. This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties. Seller may not transfer, assign or delegate any of its duties or
obligations hereunder. Seller acknowledges and agrees that FGI may at any time,
and from time to time, (a) sell participating interests in FGI’s rights
liereunder, and (b) sell, transfer, or assign FGI’s rights hereunder without
notice to or the consent of Seller. No rights are intended to be created
hereunder, or under any related agreements or documents for the benefit of any
third party donee, creditor or incidental beneficiary of Seller. Nothing
contained in this Agreement shall be construed as a delegation to FGI of
Seller’s s duty of performance, including, without limitation, Seller’s duties
under any account or contract with any other Person.


 
18

--------------------------------------------------------------------------------

 
 
                Section 23.   Delivery by Electronic Means. This Agreement, the
agreements referred to herein, and each other agreement or instrument entered
into in connection herewith or therewith or contemplated hereby or thereby, and
any amendments hereto or thereto, to the extent signed and delivered by
electronic means, including by means of unalterable files attached to e-mail
communications or by facsimile, shall be treated in all manner and respects as
an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person, At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of electronic means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of electronic means as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.
 
                Section 24.   Interpretation of Agreement. The parties hereto
acknowledge and agree that this Agreement and the agreements or instruments
entered into in connection herewith have been negotiated at arm’s-length and
among parties equally sophisticated and knowledgeable in the matters dealt with
in this Agreement or in such agreements or instruments. Accordingly, any rule of
law or legal decision that would require interpretation of any ambiguities in
this Agreement or the agreements or instruments entered into in connection
herewith against the party that has drafted it is not applicable and is waived.
The provisions of this Agreement and the agreements and instruments entered into
in connection herewith shall be inteipreted in a reasonable manner to effect the
intent of the parties as set forth herein or therein.
 
SIGNATURES ON FOLLOWING PAGE

 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have set their hands and seals on the day and
year first hereinabovc written.


[img11_01.jpg]


 
20

--------------------------------------------------------------------------------

 

Schedule 2(b)
 
Schedule of Accounts Sold/Bill of Sale
 

Client’s Name: Magla Products, LLC Schedule Number

 
Page__________ of_________     Date__________ 20________
 
Invoice Date
Invoice
Number
Name of Account Debtor
Location
Invoice Amount
                                                                               
                                   

ASSIGNMENT:
 
KNOW ALL MEN BY THESE PRESENTS, that the undersigned for value received has sold
transferred and assigned and does hereby sell, transfer and assign to Faunus
Group International, Inc. (hereinafter called the “Buyer”), its successors and
assigns, in accordance with the provision of that certain Sale of Accounts and
Security Agreement heretofore duly executed and delivered by the undersigned and
duly accepted by the Buyer, and any amendments thereto (hereinafter called the
“Agreement”), each Account, listed hereon, and all right, title and interest of
the undersigned in and to such Account(s) and in and to all merchandise, the
sale of which shall have given rise to such Account(s), including all of the
undersigned’s right of stoppage in transit replevin and reclamation as an unpaid
vendor. Each Account is made a part hereof as if attached or incorporated herein
for specific terms, conditions, provisions and description of said Account(s).
 
For the purpose of inducing the Buyer to purchase such Account(s), the
undersigned hereby reaffirms all warranties under the Agreement applicable to
such Account(s) and account debtors. In the event of any breach of any such
warranty, the Buyer, its successors and assigns, shall have such rights, inter
alia, as are provided in the Agreement.
 
The undersigned in his/her business capacity warrants and represents that, with
respect to each Account, since the last sale of Accounts by the undersigned to
the Buyer, no merchandise has been returned or rejected, no defense, dispute,
claim, offset or counterclaim has developed or has been asserted with respect to
any Account heretofore sold, transferred and assigned by the undersigned to the
Buyer, which has not been or is not contemporaneously being reported in writing
by the undersigned to the Buyer.
 
[img11_02.jpg]

 
21

--------------------------------------------------------------------------------

 
 
Schedule 3(e)
 
Inventory Borrowing Base Certificate
 

Client’s Name: Magla Products, LLC Certificate Number____________
Page_________ of__________   Date______________

 
Type
Gross Amount
(-) Ineligible
(X) Adv. Rate
(=) Available or CAP
       
$
       
$
       
$
       
$
       
$
Total Inventory Availibility    
$
          Total Outstanding Purchased Accounts  
$
         
Maximum Availability (The lesser of Total Inventory Availability or 75% of the
net orderly liquidator value)
$
   
Current Outstanding Loan Balance
 
$
       
$
         
Net Availability
       

 
The Client named in the box above labeled “Client’s Name” (the “Seller”), by its
duly authorized officer signing below, hereby certifies that (a) the information
set forth in this certificate is true and correct as of the date(s) indicated
herein and (b)
 
[img11_03.jpg]
 
(1) If this document is being transmitted electronicalty, the Client
acknowledges that by entering the name of its duly authorized officer, that
officer has reviewed the Certificate and affirmed the representations and
warranties referenced above.


 
22

--------------------------------------------------------------------------------

 
 
Schedule 3(1)
 
[img11_04.jpg]
 
                 Re: Magla Products, LLC
 
Ladies and Gentlemen:
 
We are pleased to advise that to enable Magla Products, LLC to better service
its customers, Magla Products, LLC, has assigned its present and future accounts
to FG1 Finance (“FG1”).
 
To the extent that you are now indebted or may in the future become indebted to
Magla Products, LLC, on an account (i.e., invoices) or a general intangible,
payment thereof is to be delivered and made payable only to FG1 and not to Magla
Products, LLC, or any other entity. Payment in any other way will not constitute
payment and will not discharge your obligation.
 
                 The payments should be wired in USD only to FGI Finance with
the following instructions:
 

 
Bank Name: Citizens Bank
Swift Address: CTZIUS33
ABA: 021313103
Credit Account #: Magla Products, LLC
Beneficiary: 4008625568

 
This letter may only be revoked by a writing signed by one of FGI’s officers
whose signature may only be relied on if acknowledged before a notary public.
 
                Please fax a copy of this letter to us at +01 212 248 3405 to
verify your receipt and acceptance.
 
Very truly yours,
 
FGI Finance
[img11_05.jpg]
By: David M. DiPiero
Title: President
 

 [img11_06.jpg] ASSIGNMENT COMFIRMED:   By: Title: Date:

 
 

 
8O BROAD ST., 22ND FLOOR • NEW YORK, NY 10004 TEL 212.248.3400 FAX 212.248.3404
WWW. FGIFINANCE.COM
 


 

 23